EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shannon Hughes Mastick (Reg No. 74,887) on 08/22/2022.

The application has been amended as follows: 

33. (CANCELED)
34. (CANCELED)
35. (CANCELED)
36. (CANCELED)

Reasons for Allowance
Claims 21-32 and 37-48 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 21, the prior art of record fails to disclose, teach, or suggest “wherein the kinetic action is indicated by one or more accelerometers measuring a plurality of alternating changes in acceleration; determining, via one or more processors, whether the kinetic action is indicative of a medical event based at least in part upon a model of one or more kinetic actions; if the response from the user is determined to be received, then determining, via the one or more processors, whether the response satisfies one or more predetermined conditions; and if the response satisfies one or more predetermined conditions, then contacting one or more medical responders to request one or more medical services for the user”.

Regarding Claim 37, the claim is drawn to the non-transitory computer-readable medium containing the instructions for performing the corresponding method steps claimed in Claim 21.  Therefore, claim 37 corresponds to method claim 21, and is allowed for the same reasons following the same rationale discussed above (as applied to Claim 21).  

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Osorio (US PGPUB 2017/0172465) discloses methods, systems, and apparatuses for detecting fall events of a person. Fall events are falls that are likely to occur, are occurring, or have occurred. Fall detectors and fall detector systems detect fall events of the person. Data relating to the person are received from sensors and analyzed to perform fall detection. Data relating to the person includes accelerations and forces experience by the person, changes in body position of the person, movements of the person, and body signals and sounds of the person. Neurological tests are administered to determine levels of responsiveness and awareness of the person in response to detections. Warnings are issued, and safety measures are deployed, in response to detections. Data relating to fall events are recorded and logged. Fall event histories based upon the logged data and fall detection algorithm performance are used to improve future fall detection and prediction.
Tran (US PGPUB 2016/0360965) discloses a mesh network personal emergency response appliance in a monitoring system that includes one or more wireless nodes forming a wireless mesh network; a user activity sensor including a wireless mesh transceiver adapted to communicate with the one or more wireless nodes using the wireless mesh network; and a digital monitoring agent coupled to the wireless transceiver through the wireless mesh network to request assistance from a third party based on the user activity sensor.
Ciaramelletti et al. (US PGPUB 2016/0171864) disclose one or more wearable electronic devices which may be mounted on or integrated into, e.g., helmets, clothing, gear, vehicles, body portions, etc. These embodiments may be used in a variety of contexts in which user injury may occur, e.g., in outdoor sports, construction environments, military exercises, etc. In some embodiments, the device is comprised of motion monitoring sensors connected to a microcontroller (some embodiments may include pressure sensors, water sensors, temperature sensors, chemical sensors, sonic sensors, electromagnetic and radiation sensors, etc.). The microcontroller may perform all or a portion of a real-time analysis of motion and/or other sensor data provided by the monitoring sensors.
DelloStritto et al. (US PGPUB 2011/0246123) disclose a method for monitoring kinetic motion which includes: capturing acceleration data of a human body of interest from a plurality of points on the human body of interest; using the plurality of points that correlate to parts of the human body of interest to determine a position or view of the human body of interest, wherein the position or view includes a kinetic signature comprising motion characteristics; and displaying a live representation of the human body of interest by using the determined position or view of the human body of interest.
Tran (US PGPUB 2011/0181422) discloses a personal emergency system which includes a motion sensor wearable by a human being to sense motion of the human being; a processor; wireless communications circuitry; computer code to match the acceleration signature with at least one of a plurality of stored acceleration signatures, wherein each stored acceleration signatures corresponds with one or more types of motion; and computer code to identify the type of motion of the object based on the matching of the acceleration signature. An optional positioning system can be included where the location of the user is determined based on times of arrival of signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685